            Case 2:19-cv-00910-TLN-DB Document 74 Filed 06/14/21 Page 1 of 2

     Jeremy I. Lessem, Esq (SBN 213406)
 1   Jamal L. Tooson, Esq (SBN 261373)
     Lessem, Newstat & Tooson, LLP
 2
     3450 Cahuenga Blvd W. Ste. 102
 3   Los Angeles, CA 90068
     Phone 818-582-3087 | Fax 818-484-3087
 4   Jeremy@LnLegal.com
     JTooson@LnLegal.com
 5

 6   Attorney for Plaintiffs

 7
                                UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9

10   SILVIA SOTO, an individual, LATANYA           Case No.: 2:19-CV-00910-TLN-DB
     ANDREWS, an individual, MARCELO M.S.,
11
     a minor, and MARLENIE M.S., a minor, by
12   and through their guardian ad litem, SILVIA   ORDER CONCERNING JOINT NOTICE
     SOTO, in each case both individually and as   OF SETTLEMENT AND STIPULATION
13   successors-in-interest to the ESTATE OF
     MARSHALL MILES, Deceased,
14

15             Plaintiffs,

16     vs.
     COUNTY OF SACRAMENTO, BLAKE
17
     GRINDER, KENNETH LLOYD, JOHN
18   HIGLEY, ISREAL HERNANDEZ, FNU
     JENNINGS, ANDREW GARSIDE, GREG
19   WHITE, KELLEY BUNN, CHARLES
     GAILEY, SCOTT JONES and DOES 1
20
     THROUGH 100, Inclusive
21
               Defendants
22

23

24

25

26

27

28


                                               ORDER
             Case 2:19-cv-00910-TLN-DB Document 74 Filed 06/14/21 Page 2 of 2

            Before the court is the Parties’ Joint Notice of Settlement and Stipulation. The parties
 1
     have stated that they have reached a settlement and request additional time to finalize and
 2

 3   document the settlement of this matter. Having read and considered the parties’ stipulation,

 4   and good cause appearing therefrom, IT IS HEREBY ORDERED as follows:
 5
        1. The matter will be continued to August 2, 2021, by which time Plaintiffs are to file a
 6
            dismissal of the entire action pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of
 7

 8          Civil Procedure, or to otherwise file a status report documenting the progress of their

 9          final settlement efforts.
10
        2. Plaintiffs shall submit a proposed Minor’s Compromise for minor Plaintiff Marcelo, S.M.
11
            for the Court’s consideration.
12

13      3. All other pending court dates are hereby vacated.

14
            IT IS SO ORDERED.
15
            PLEASE TAKE NOTICE: that Plaintiffs and Defendants have reached a settlement in the
16

17   above-referenced case. A formal agreement has been circulated and signed by all parties. Formal

18   approval is still needed from the Sacramento County Board of Supervisors and the State of
19
     California. Once these final approvals have been obtained, and this Court has signed a Minor’s
20
     Compromise for the benefit of minor Plaintiff Marcelo, M.S., Plaintiffs will file an executed
21
     Stipulation of Dismissal of the entire action.
22

23
     Dated: June 14, 2021
24

25                                                            Troy L. Nunley
                                                              United States District Judge
26

27

28


                                                      ORDER
